United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, OMAHA VEHICLE
MAINTENANCE FACILITY, Omaha, NE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1202
Issued: August 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 10, 2017 appellant filed a timely appeal from an April 28, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease causally related to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 2, 2017 appellant, then a 48-year-old tire repairman, filed an occupational
disease claim (Form CA-2) alleging that he developed flat feet, heel spurs, and knee pain after
working in the employing establishment garage since 1987. He did not stop work.
Dr. Michael C. Thompson, a Board-certified orthopedic surgeon, completed an attending
physician’s report (Form CA-20) on March 10, 2017 and diagnosed chronic insertional Achilles
tendinitis. He checked a box marked “yes” to indicate that appellant’s condition was caused or
aggravated by an employment activity. In his March 10, 2017 treatment note, Dr. Thompson
examined appellant due to painful feet. He noted that appellant worked at the employing
establishment and that he denied any traumatic injuries. Dr. Thompson diagnosed physiologic
pes planus with secondary Achilles tendon contracture, and symptomatic chronic insertional
Achilles tendinosis, right greater than left. He opined, “The Achilles tendon problem is purely a
degenerative problem related to genetics more than anything. It does not represent a workrelated injury.” Appellant also submitted a form report from a physician assistant dated
March 10, 2017, as well as physical therapy notes.
Dr. John D. Galligan, an orthopedic surgeon, examined appellant on March 10, 2017 due
to bilateral knee pain. He noted that appellant worked as a mechanic and was required to be on
his feet with a fair amount of lifting. Dr. Galligan diagnosed mild osteoarthritis of both knees.
He noted, “[Appellant] cannot really relate this specifically to his job, it could just be general
wear and tear.”
In a letter dated March 14, 2017, OWCP requested that appellant provide additional
factual and medical evidence in support of his occupational disease claim. It afforded him
30 days for a response. Appellant responded on March 17, 2017 and noted his claim was for
both knees and feet. He noted that his job required him to constantly be on his feet on a cement
floor. Appellant also reported surgeries to both shoulders due to his employment as well as his
current conditions of flat feet, heel spurs, and problems with both knees. He provided a compact
disc (CD) containing diagnostic studies.
Dr. Nicholas Wegner, an orthopedic surgeon, completed an attending physician’s report
on March 30, 2017 and diagnosed Achilles tendinitis on the left. He indicated that appellant’s
condition was aggravated by his employment activities.
Dr. Thompson examined appellant on March 22 and 30, 2017 and again opined that
appellant’s physiologic pes planus deformity secondary to Achilles tendon contracture as well as
symptomatic chronic insertional Achilles tendinosis right greater than left were not work-related
injuries. He did note that appellant was required to perform significant standing in his eight-hour
shift as a mechanic.
By decision dated April 28, 2017, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record did not establish a causal relationship between his
diagnosed conditions and his implicated employment factors.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an “employee of the United States” within the
meaning of FECA and that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.4 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit
the following: (1) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.5 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.6 The belief of a claimant that a condition was caused or aggravated by the
employment is insufficient to establish causal relation.7
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish that he
developed an occupational disease causally related to factors of his federal employment.

2

Id.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

4

20 C.F.R. § 10.5(q).

5

T.F., 58 ECAB 128 (2006).

6

A.D., 58 ECAB 149 (2006).

7

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

In support of his occupational disease claim for injury to his feet and knees, appellant
submitted several medical reports. Dr. Thompson diagnosed chronic insertional Achilles
tendinitis on his March 10, 2017 form report. He checked a box marked “yes” to indicate that
appellant’s condition was caused or aggravated by an employment activity. Dr. Wegner also
completed a form report diagnosing Achilles tendinitis on the left. He also indicated that
appellant’s condition was aggravated by his employment activities. The Board has held that an
opinion on causal relationship which consists only of a physician checking a box marked “yes” in
answer to a medical form report question of whether the claimant’s condition was related to the
history given is of little probative value. Without any explanation or rationale for the conclusion
reached, such report is insufficient to establish causal relationship.8 As neither Dr. Thompson nor
Dr. Wegner provided any explanation or rationale supporting their opinions that appellant’s
conditions were related to this employment, these reports are insufficient to meet his burden of
proof.
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.9 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that the employee’s condition
became apparent during a period of employment nor the belief that his condition was caused,
precipitated, or aggravated by his employment sufficient to establish causal relationship.10 To
establish a firm medical diagnosis and causal relationship, he must submit a physician’s report
that addresses how the accepted employment factors of standing and lifting caused or aggravated
his bilateral knee and foot conditions.
In his March 10, 22, and 30, 2017 treatment notes, Dr. Thompson diagnosed physiologic
pes planus with secondary Achilles tendon contracture, and symptomatic chronic insertional
Achilles tendinosis, right greater than left. He found that appellant’s Achilles tendon condition
was genetic rather than related to his work duties. Dr. Galligan also completed a March 10, 2017
note and diagnosed mild osteoarthritis of both knees. He described appellant’s work duties of
standing and lifting, but concluded that his osteoarthritis was “general wear and tear.” These
notes do not support appellant’s occupational disease claim as Dr. Thompson and Dr. Galligan
negated a causal relationship between appellant’s employment duties and his condition.11
Appellant also submitted records from a physician assistant and a physical therapist.
FECA provides that a physician includes: surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as

8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

D.W., Docket No. 16-0639 (issued August 5, 2016); L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59
ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB 559 (2006).
10

D.W., id.; D.U., Docket No. 10-0144 (issued July 27, 2010) Robert Broome, 55 ECAB 339 (2004); Anna C.
Leanza, 48 ECAB 115 (1996).
11

S.C., Docket No. 16-0293 (issued May 10, 2016).

4

defined by state law.12 Healthcare providers such as licensed clinical social workers, nurses,
acupuncturists, physician assistants, and physical therapists are not considered physicians under
FECA and their reports and opinions do not constitute competent medical evidence to establish a
medical condition, disability or causal relationship.13
Appellant may submit new evidence14 or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
occupational disease causally related to factors of his federal employment.

12

5 U.S.C. § 8101(2); R.G., Docket No. 16-0271 (issued May 18, 2017) (physical therapists are not physicians
under FECA); V.C., Docket No. 16-0642 (issued April 19, 2016) (physician assistants are not physicians under
FECA); David P. Sawchuk, 57 ECAB 316, 320n.11 (2006). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).
13

See David P. Sawchuk, id.; see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994);
Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
14

The Board notes that appellant provided a CD with his diagnostic studies on it. As these documents do not
contain a physician’s description of the causal relationship between appellant’s diagnosed condition and his
employment, they do not establish appellant’s occupational disease claim. See T.C., Docket No. 16-1652 (issued
May 9, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

